Citation Nr: 0500244	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  95-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a blood disorder, 
as secondary to the service-connected disability of porphyria 
cutanea tarda (PCT).

2.  Entitlement to service connection for liver damage, 
including Hepatitis C, as secondary to the service connected 
disability of PCT.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased evaluation for PCT, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 1996, May 
2001, and October 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
June 1997, the Board remanded the veteran's claim seeking 
entitlement to service connection for PCT.  Also in the 
introduction to this decision the Board referred for the RO's 
action the veteran's January 1997 notice of disagreement to 
its January 1996 rating decision denying a claim for service 
connection for PTSD-of which notice was given in February 
1996.  In an April 2001 decision, the Board granted the claim 
for service connection for PCT, as a residual of exposure to 
the herbicide Agent Orange, and remanded for further 
development the claim of service connection for PTSD.

In a May 2001 rating decision, the RO effectuated the grant 
of service connection for PCT, assigning a 10 percent 
evaluation.  The veteran submitted a timely notice of 
disagreement as to the evaluation assigned this condition.  
In an October 2002 rating decision, the RO confirmed and 
continued the 10 percent evaluation assigned and, in 
addition, denied entitlement to service connection for a 
blood disorder and liver damage, including Hepatitis C, as 
secondary to the service connected PCT.  The veteran 
submitted a timely notice of disagreement with this decision 
and, upon issuance of a statement of the case in December 
2003, submitted a timely substantive appeal as to all issues 
in January 2004.  The case has been returned to the Board for 
further appellate consideration.   

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for PCT in the May 2001 
rating decision, granting a 10 percent evaluation.  The 
veteran appealed the rating assigned.  Hence, the Board will 
consider the proper evaluation to be assigned for the 
veteran's service connected PCT from the time period 
beginning with the grant of original service connection, 
pursuant to the Court's holding in Fenderson, supra.

The veteran testified in August 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The issues of entitlement to service connection for liver 
disease, to include Hepatitis C, and to an increased 
evaluation for PCT, currently evaluated as 10 percent 
disabling are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  At a August 2004 hearing before the undersigned Veterans 
Law Judge, and prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning the issue 
of entitlement to service connection for a blood disorder, as 
secondary to his service-connected PCT.

2.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection for PTSD 
addressed in this decision.

3.  The evidence of record reflects that the veteran engaged 
in combat during his service in Vietnam.

4.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to service connection for a blood disorder, as 
secondary to his service-connected PCT.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2004).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) 
(West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2004).

Concerning the issue of entitlement to service connection for 
a blood disorder, as secondary to his service connected PCT, 
bipolar disorder and depression, the veteran submitted a VA 
Form 9 in January 2004 perfecting his appeal as to this 
issue, as identified in the December 2003 statement of the 
case.

In August 2004, he provided testimony before the undersigned 
Veterans Law Judge.  At this time he clarified his wishes 
with regard to his appeal, stating specifically that he 
wished to withdraw the issue of service connection for a 
separate blood disorder as secondary to the service-connected 
PCT.  In so stating, however, he noted that the medical 
definition of PCT is of a metabolic blood disorder which 
manifests itself in skin and other organ symptomatology.  

The transcript has been reduced to writing and is of record.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a separate blood 
disorder, as secondary to his service-connected PCT, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


II.  Service Connection for PTSD

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board is granting the veteran's claim seeking entitlement 
to service connection for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the medical evidence of record presents 
two diagnoses of PTSD.  

The first, proffered by the private treating physician, James 
V. Diodato, M.D., in April 1995 reflects that the veteran had 
been seen as early as 1974 and 1975 for treatment when, 
according to Dr. Diodato, he then presented with repeated re-
experiencing of the traumatic events he experienced on active 
duty in Vietnam, including nightmares and daytime flashbacks; 
loss of interest in most activities of daily living and 
withdrawal from society in general; markedly constricted 
affect and dysphoric mood; alienation from others, especially 
his family; persistent symptoms of sleep disturbances, 
hypervigilance, and difficulties in focusing, concentrating, 
and planning.  The physician diagnosed chronic PTSD causally 
related to the veteran's Vietnam experiences.

The second diagnosis of PTSD is documented in a VA 
examination report dated in October 2003.  In this report, 
the examiner notes specifically that the veteran's three-
volume claims file and medical record have been reviewed.  In 
addition, the examiner conducted a clinical interview and 
administered the Mississippi Scale and Minnesota Multiphasic 
Personality Inventory (MMPI-2)-both of which the examiner 
reported demonstrated scores consistent with diagnoses of 
PTSD.  Following his analysis of the veteran's symptomatology 
and clinical data, the examiner diagnosed the veteran with 
PTSD, delayed onset.  Concerning the etiology of his PTSD, 
the examiner offered the following opinion:

The veteran is diagnosed with PTSD.  He 
traces his symptoms to his enlistment.  
As a child he was easy going, friendly 
and socially active.  Since the 
examination request states that no 
stressors from Vietnam are confirmed the 
examiner can not say that the PTSD is as 
likely as not from the traumatic event of 
seeing a driver killed in the truck that 
he had just left during a Vietnam 
operation.  Based on the veteran's report 
it seems more likely that (sic) not that 
his PTSD can be related to Vietnam 
enlistment where he saw a driver he knew 
killed and saw many others maimed or 
dead.

The Board therefore finds that the medical evidence 
establishes that the veteran manifests PTSD that is the 
result of stressful events he experienced during his active 
duty in Vietnam.

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced while on active duty as a heavy 
equipment operator assigned to an engineering company in 
Vietnam.  Specifically, he testified that he, as part of his 
unit, operated heavy equipment required to build bridges and 
roads, minesweep roads, and clear landing zones.  While 
performing these duties, he and others in his unit were 
routinely ambushed and came into contact with hostile action.  
Among the incidents that the veteran experienced, he 
personally witnessed the death of a driver who was driving a 
truck in which he had been a passenger.  Some moments before 
the truck was struck by a rocket propelled grenade, and the 
driver killed, a lieutenant came up to the veteran and 
requested that he ride with the lieutenant in his jeep.  The 
veteran complied, and hence his life was spared.  He 
testified that he continues to have nightmares about this 
incident and other events he experienced in Vietnam.

Service personnel records document that the veteran served in 
Vietnam from June 1970 to July 1971 as a light truck driver 
(military occupational specialty (MOS) 64A10) with HHC [redacted]
Engineering Brigade.  From July 1970 to May 1971, he served 
as a heavy vehicle driver (MOS 64B20) with the [redacted] 
Engineering Company (LE).  

The Board notes that the record does not reflect that the 
veteran was awarded the Combat Infantryman Badge, Purple 
Heart, or other decorations that would allow his 
participation in combat to be presumed.

Therefore, the Board must analyze the evidence of record to 
determine whether or not the veteran served in combat.  See 
38 U.S.C.A. § 1154 (West 2002).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Collette v. Brown, 82 F.3d 
389 (1996).

An Internet search reveals that the [redacted] Engineering Company, 
the "[redacted]," was attached to the [redacted]  Engineering 
Battalion (Combat) in Vietnam from July 1967 to August 1971.  
A history of the [redacted]  Engineering Battalion shows that, from 
January 1970 to August 1971, the [redacted]  Engineering Company 
(LE) was sub-attached to it.  Primarily situated near Pleiku, 
the Battalion's mission ranged from Dak To in the north to 
Ban Me Thout in the south, and from the Cambodian operations 
in the west to An Khe in the east.  The history notes that 
the Battalion's mission was highly fluid during this time, 
changing over from a primary mission of providing combat 
support to the 4th Infantry Division to a mission emphasizing 
lines of communication construction.

In March 1970, a platoon from the [redacted] Engineer Company was 
assigned to work with a platoon from the [redacted]  Engineer 
Company to prepare earthwork for QL-14S.  As the year 
progressed, the Battalion became highly committed to 
Operation [redacted], described as a tremendous push to 
complete as many kilometers of pavement as possible.  In 
February, the Battalion formed a provisional Dump Truck 
Company to provide the haul support for the extensive paving 
operations.  All line companies provided trucks and a new 
unit with headquarters was formed to haul materials.

During this time, the [redacted] Engineer Battalion continued to 
provide operational support, even as it provided full support 
to Operation [redacted].  The Battalion provided mine sweeps 
for 1/92 Artillery, airfield and revetment construction as 
well as repair for the [redacted] Aviation Battalion at Camp 
Holloway, rehabilitation of several fire support bases, and 
upgrade of outlying airfields.

In late 1970, the Battalion took responsibility for projects 
of the [redacted] Engineering Battalion, shifting some of its 
efforts to vertical construction.  The deactivation of the 
[redacted] Engineering Battalion left the [redacted] as the only major 
U.S. Engineer Unit in the entire Central Highlands.   As the 
monsoon season ended, the [redacted] Engineer Battalion resumed the 
focus on line of communication maintenance, and construction 
of the QL-14S.  Work was delayed due to a destructive fire at 
the asphalt plant.  In mid November, the [redacted] Engineer 
Company moved from Qui Nhon into Camp Wilson with the mission 
of correcting earthwork and drainage on Route QL-14N.  The 
Company completed this project in late March 1971, after 
which it moved south to assist in the earthwork requirements 
and construction of QL-14S.  The project was completed in 
August 1971.

Of pertinent importance is the following description of the 
conditions under which the [redacted] Engineering Battalion, and 
the [redacted] Engineering Company, as a support unit, performed 
this work:

As the paving train and earthwork 
operations progressed southward in 
February and March (1971) enemy activity 
increased greatly.  Mine incidents became 
an everyday occurrence, ambushes and 
sniper fire caused many delays, yet 
paving continued.  Finally on 16 March a 
major NVA offensive was launched in the 
area and primarily directed against the 
city of Phu Nhon, which lay astride 14S 
roadway between Weight-Davis and LZ 
Lonely.  The 95th NVA Regiment 
(Reinforced) established control over the 
5 to 6 kilometers of 14S north of Phu 
Nhon and consequently cut off supplies to 
LZ Lonely.  An immediate airlift of 
supplies to LZ Lonely enabled the units 
to prepare themselves defensively.  The 
siege of Phu Nohn was finally lifted by 
the NVA on 22 March 1971 and vehicles 
were again able to travel to LZ Lonely.  
However, on 1 April 1971 the road was 
once again severed by NVA units.

Landing Zone Lonely was described as having received mortar 
and rocket attacks daily during this time period; however, 
although five engineers were wounded at the LZ, none were 
killed in action at the LZ.

The Board finds that these documents clearly establish the 
presence of the [redacted]Engineering Company in Vietnam from July 
1967 to August 1971, and its assignment to the [redacted]
Engineering Battalion from January 1970 to August 1971.  
These documents further clearly establish that the [redacted] 
Engineering Company, the "[redacted]," worked and served 
in an environment marked by hostile action and combat against 
the enemy.  Therefore, the Board finds that the [redacted]
Engineering Company, the "[redacted]," participated in 
combat against the enemy within the meaning of 38 U.S.C.A. 
§ 1154.

As before mentioned, service personnel records reflect that 
the veteran was assigned to [redacted]Engineering Company as a 
heavy vehicle driver from July 1970 to May 1971, including 
the period of the intense hostile activity recounted above.  
Moreover, the veteran's testimony and statements of events he 
experienced, including his sworn testimony before the 
undersigned Veterans Law Judge in August 2004 is consistent 
with these histories.  The Board finds the veteran to be a 
credible witness.

Hence, after consideration of all the evidence of record, the 
Board finds that the veteran served in combat.  See 
38 U.S.C.A. § 1154; see also Pentecost, supra; Suozzi v. 
Brown, 10 Vet. App. 307, 308-11 (1997); Collette, supra.  

The stressors identified by the veteran in his stressor 
statement and testimony, and as reported to the VA examiner 
in October 2003 are related to combat, including being 
subject to hostile fire; frequently ambushed and witnessing 
people being killed, dying, and wounded; and part of a convoy 
that was ambushed and witnessing the death by RPG of the 
driver of the truck in which he had been a passenger.

As the veteran's service in combat is established, and as his 
in-service stressors are combat-related, the veteran's lay 
testimony, by itself, is sufficient to establish the 
occurrence of the stressful events.  38 U.S.C.A. § 1154 (West 
2002); see also Cohen, at 146.

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent as a combat soldier in Vietnam.  The evidence of 
record demonstrates that the veteran participated in combat 
as a heavy vehicle driver assigned to [redacted] Engineer Company, 
which was during this time attached to the [redacted] Engineering 
Battalion (Combat) and sub-assigned to the [redacted]Engineering 
Battalion in Vietnam.

The Board is aware that, when it relies upon evidence 
developed or obtained after the most recent statement of the 
case or supplemental statement of the case, the claimant must 
be provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  Notwithstanding, the Board 
finds, in the present case, that such notice and opportunity 
for response are unnecessary, as the evidence developed 
provides a basis  upon which to grant the claim.  See 
Bernard, supra.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while exposed to 
combat as a result of his active duty in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

The appeal concerning entitlement to service connection for a 
blood disorder as secondary to his service-connected PCT is 
dismissed.

Service connection for PTSD is granted.


REMAND

The veteran further seeks entitlement to service connection 
for liver damage, to include Hepatitis C, as secondary to his 
service-connected PCT, and to a higher evaluation for his 
service-connected PCT. 

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the September 2002 VA examination for skin disease, upon 
which the RO relied to confirm and continue the 10 percent 
evaluation assigned the service-connected PCT, provides an 
inadequate basis for evaluating this disability.  In 
addition, the September 2002 VA examination for liver is 
merely a repeat of the examination for skin disease.  The 
examination reveals findings of abnormal liver function but 
simply notes that while such a result may be caused by PCT, 
the veteran also tested positive for Hepatitis C.  The report 
indicates that referral to a hepatologist is indicated.  The 
report of any such examination or further testing is not of 
record, and the September 2002 report offers no opinion as to 
the cause of the Hepatitis C.  No other liver condition is 
diagnosed as a result of the abnormal liver function test, 
even though the examiner opined that such a result may be 
etiologically linked to the service-connected PCT.

The Board observes that the RO has rated the veteran's 
disability due to service-connected PCT as analogous to 
eczema, under Diagnosed Code 7899-7806, evaluating only those 
symptoms manifested by a skin condition.  Yet, medical 
evidence establishes that PCT is manifested by hepatomegaly 
as well as other symptoms.  

"Porphyria cutanea tarda symptomatica," as defined by 
Dorland's Illustrated Medical Dictionary (27th ed. 1988 p. 
1338), is a "sporadic form of porphyria characterized by 
chronic skin lesions ranging from slight skin fragility to 
severe chronic scarring, by hepatomegaly, and by excessive 
urinary excretion of uroporhyrin and coproporphyrin; it is 
usually associated with chronic alcoholism."

Moreover, the veteran's private treating physician, Daniel L. 
Spitz, M.D., has submitted several statements attesting to 
the variety of symptoms the veteran experiences.  The most 
recent is dated in July 2004 and documents the following:

[The veteran] has been confirmed to have 
the disorder porphyry cutaneous tarda, a 
metabolic blood disorder that has skin 
and other organ manifestations.  The skin 
manifestations are only present when the 
disease is not properly controlled or 
managed.  [The veteran's] disease has 
been well controlled with multiple 
phlebotomies through the years; therefore 
his peripheral skin manifestations have 
been minimal.  However, porphyria 
cutaneous tarda or PCT, is not solely a 
disease of the skin, it can have 
manifestations in many other organs, 
especially the liver.  Porphyria 
cutaneous tarda has been documented, in 
various publications, to cause liver 
disease or to worsen an already existing 
liver problem.  There has been proven a 
direct relationship between increasing 
age and progressive distortion of the 
liver architecture with fibrosis with the 
mean age presenting at age 48, cirrhosis 
by the age of 57 and hepatocellular 
carcinoma by the age of 66 with porphyria 
cutaneous tarda.  This was shown by 
Cortes et all, in Histopathology 1980, 
September, volume IV, page 471 to 485.  
In another study presented by Armas in 
the Rev Med Chil in 1994, January, volume 
122, pages 72-74 revealed that the 
patients with porphyria cutaneous tarda 
have a higher incidence of hepatitis C 
virus infections as well as hepatoma.

The question is now raised does the 
patient have a liver disease.  The 
patient does present now with abnormal 
liver function studies with elevated 
hepatic enzymes.  A recent liver biopsy 
confirmed that hepatic fibrosis and 
bridging consistent with early fibrosis 
and possible early cirrhoses was present.  
He was found to have splenomegaly on 
physical exam and ultrasound, which is a 
sign of liver disease.  Gallstones were 
also noted, which is also manifestation 
of a porphyria cutanaeous tarda.  
Therefore, I do believe that the patient 
does present at this time with 
laboratory, radiological and physical 
evidence of liver disease.

***

The patient does have some other symptoms 
that are also related to his PCT like 
that of profound fatigue.

VA treatment records further document that the veteran 
requires phlebotomies for treatment of his PCT.  As the 
veteran's representative noted in August 2004, Diagnostic 
Code 7704, under the schedular criteria for evaluating 
disease of hemic and lymphatic systems, 38 C.F.R. § 4.117, 
affords an evaluation of 40 percent for those conditions 
requiring phelobotomy as a treatment.  As the veteran meets 
this criteria, the representative's argument would seem to 
have merit.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97 (July 
1, 1997; revised July 24, 1997).

Finally, the Board notes that the veteran's treating 
physician, Dr. Spitz, specifically observed that PCT has been 
documented to cause liver disease or to worsen an already 
existing liver problem.  The Court has held that when 
aggravation of a veteran's non- service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The RO has not had an opportunity to evaluate whether the 
veteran's PCT may be more appropriately evaluated under 
another diagnostic code or whether or not separate, 
compensable evaluations for the veteran's service-connected 
PCT are warranted.  The Board thus finds it would be helpful 
to proffer the veteran current examinations-including all 
appropriate clinical testing and review of the claims file-
in order to determine the nature, extent, and etiology of the 
claimed liver damage, including Hepatitis C, as secondary to 
the service-connected PCT, and to determine the nature and 
extent of the service-connected PCT.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

In addition, as noted above, the Board notes that the veteran 
appealed the evaluation assigned his service-connected PCT in 
the original grant of service connection.  See Fenderson, 
supra.  The Board observes that the rating criteria governing 
the evaluation of hemic and lymphatic systems, under which 
the veteran's representative argues that the condition is 
more properly evaluated, were revised, effective October 23, 
1995.  See 60 Fed. Reg. 49227 (1995).  Should the RO 
determine that evaluation under this criteria is warranted, 
notice of the revised criteria must be provided the veteran, 
and an analysis of the veteran's symptomatology under both 
the old and new during the course of the entire appeal must 
be accomplished.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to service 
connection for liver damage, including 
Hepatitis C, as secondary to the service-
connected PCT, and an increased 
evaluation for PCT; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non VA health 
care providers who treated him for his 
claimed liver damage and service-
connected PCT.  The RO should procure 
duly executed authorization for the 
release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him by Drs. Spitz of West Palm Beach, 
Florida and Dr. Schillinger of Boca 
Raton, Florida that are not already of 
record.  In addition, the RO should 
request any and all outpatient and 
inpatient treatment records, to include 
any and all clinical medical records 
accorded him by the VA Medical Center 
(VAMC) in West Palm Beach, Florida, and 
any other VAMC the veteran may identify, 
that are not already of record.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of his claimed liver damage, to 
include Hepatitis C, and the nature and 
extent of disability caused by his 
service-connected PCT.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, 
of his claimed liver damage, to 
include Hepatitis C, and his 
service-connected PCT.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed liver damage, to include 
Hepatitis C, and his service-
connected PCT.
?	Complete any diagnostic and 
clinical tests required and 
provide diagnoses for any and all 
liver, skin, blood and any other 
pathology identified.
?	Concerning the claim for service 
connection for liver damage, 
including Hepatitis C, the 
examiner is requested to provide 
the following opinions:
1.	Is it as likely as not that 
any diagnosed liver 
pathology, including 
Hepatitis C, is the result 
of the veteran's service 
connected PCT or, that any 
diagnosed liver pathology, 
including Hepatitis C, has 
been aggravated by the 
service-connected PCT?
2.	In the alternative, is it as 
likely as not that any 
diagnosed liver pathology, 
including Hepatitis C, is 
the result of his active 
service, including exposure 
to the herbicide Agent 
Orange.
?	In arriving at this 
opinion, the examiner 
is specifically 
requested to address 
the opinions of Dr. 
Spitz present in the 
claims folders.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for liver damage, including 
Hepatitis C, as secondary to his service-
connected PCT, and for an increased 
evaluation for his service-connected PCT, 
to include consideration of Esteban, 
supra; Allen, supra.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


